FOSHEIM, Chief Justice
(dissenting).
Precedent holds that findings of fact and conclusions of law must be entered in contempt proceedings. In Otten v. Otten, 245 N.W.2d 506 (S.D.1976), we held:
Findings of fact are necessary before a judgment of contempt may be entered against a defendant ... These findings may be incorporated in the judgment, ... but the bald statement in the instant judgment that defendant “ * * * is hereby found to be in contempt of this Court,” is in the nature of a conclusion rather than a finding based upon eviden-tiary facts and does not satisfy the requirement that the court must make findings of fact that show, as a matter of law, a basis for the judgment.
An absence of findings and conclusions likewise frustrates review of whether the trial court properly denied appellant’s attempt to have appellee found in contempt. I would accordingly remand for entry of appropriate findings.
I am hereby authorized to state that Justice HENDERSON joins in this dissent.